Exhibit 10.3

RESTRICTED SHARE AWARD AGREEMENT

UNDER THE CITIZENS HOLDING COMPANY

2013 INCENTIVE COMPENSATION PLAN

 

Name of Grantee:

     

No. of Restricted Shares:

     

Grant Date:

     

Pursuant to the Citizens Holding Company 2013 Incentive Compensation Plan as
amended through the date hereof (the “Plan”), Citizens Holding Company (the
“Company”) hereby grants under this Agreement (the “Agreement”) to the Grantee
named above the number of Restricted Shares specified above (the “Restricted
Shares”), subject to the restrictions and conditions set forth in this Agreement
and in the Plan. The Company acknowledges the receipt from the Grantee of
consideration with respect to the par value of the Restricted Shares in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to Committee. Capitalized terms in
this Agreement shall have the meanings specified in the Plan, unless a different
meaning is specified herein.

1. Grantee’s Rights. The Grantee shall have no rights with respect to this
Agreement unless he or she shall have accepted this Agreement by (i) signing and
delivering to the Company a copy of this Agreement, and (ii) delivering to the
Company a stock power endorsed in blank. Upon execution of this Agreement by the
Grantee, the Restricted Shares shall be issued and held by the Company’s
transfer agent in book entry form, and the Grantee’s name shall be entered as
the shareholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Section 2 below.

2. Restrictions and Conditions.

(a) Any book entries for Restricted Shares granted herein shall bear an
appropriate legend, as determined by the Committee in its sole discretion, to
the effect that such shares are subject to restrictions as set forth herein and
in the Plan.

(b) Restricted Shares granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to vesting.

(c) If the Grantee’s employment with the Company or its Affiliates is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of the Restricted Shares granted herein, all unvested shares of
Restricted Shares shall immediately and automatically be forfeited and returned
to the Company.

3. Vesting of Restricted Shares. The restrictions and conditions in Section 2 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains in the Employment of the
Company or an Affiliate on such dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Section 2 shall lapse only
with respect to the number of Restricted Shares specified as vested on such
date.



--------------------------------------------------------------------------------

Number of

Shares Vested                                          
                                         
                                                   Vesting Date

  (        %)     (        %)     (        %)  

Subsequent to such Vesting Date or Dates, the Restricted Shares on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Shares. Once the restrictions and conditions have lapsed, the Company shall
instruct its transfer agent to issue a stock certificate representing the vested
portion of the Restricted Shares. The Committee may at any time accelerate the
vesting schedule specified in this Section 3. Notwithstanding anything herein to
the contrary or in the Plan, in the event of a Change of Control, the Restricted
Shares shall become fully vested as of the effective time of the Change of
Control.

4. Dividends. Dividends on the Restricted Shares, to the extent declared and
paid, shall be paid currently to the Grantee.

5. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Agreement becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. Except in the case where an election
is made pursuant to Section 6 below, the required minimum tax withholding
obligations of the Company may be satisfied, in whole or in part, by the Company
withholding from the Restricted Shares to be issued a number of Restricted
Shares with an aggregate Fair Market Value that would satisfy the withholding
amount due.

6. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Agreement as
provided in Section 1 of this Agreement, file with the Internal Revenue Service
and the Company an election under Section 83(b) of the Internal Revenue Code. In
the event the Grantee makes such an election, he or she agrees to provide a copy
of the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, the
Restricted Shares shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Committee set forth in
Section 4 of the Plan.

8. Transferability. Unless otherwise approved by the Committee, this Agreement
is personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

9. No Obligation to Continue Employment. Neither the Company nor any of its
Affiliates is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any such Affiliate to
terminate the employment of the Grantee at any time.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.



--------------------------------------------------------------------------------

11. Amendment. Pursuant to Section 15 of the Plan, the Committee may at any time
amend, alter or discontinue the Plan, but no such action may be taken that
adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.

12. Electronic Consent. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting the Restricted
Shares, the Grantee agrees that the Company may deliver these materials in an
electronic format. If at any time the Grantee would prefer to receive paper
copies of these documents, as the Grantee is entitled to, the Company will
provide paper copies upon written request by the Grantee to the Secretary of the
Company.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement on and as of the day
and year first above written.

 

CITIZENS HOLDING COMPANY

By:

   

Name:

   

Title:

   

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                 

  

 

  

Grantee’s Signature

  

 

  

Grantee’s Name

  

Grantee’s Address:

  

 

  

 

  

 